DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-10, 12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA - reference is made to US Pub No. 20190349615) in view of White, US 20090222853.

As to claim 21 AAPA discloses a processing device that communicates with an encoder (Fig. 2: 210), a splicer (Fig. 2: 208), and at least one database (Fig. 1: 106) storing a plurality of advertisements ([0018], [0031]-[0032]), the encoder outputting a plurality of sequential frames of video content ([0037]) including at least one advertising opportunity within the video content ([0026]), the processing device configured to: 
receive an advertising opportunity from the encoder, the advertising opportunity spanning a plurality of said sequential frames ([0026]); 
based on the received advertising opportunity, retrieve first advertisement content from the at least one database, the first advertisement content spanning a first time slot between a first start time and a first end time ([0026]-[0031]); and
and cause the splicer to splice the first advertisement content into the video content ([0035]-[0037]).
AAPA fails to disclose: use information in the retrieved first advertisement content to selectively retrieve second advertisement content from the at least one database, and to associate the second advertisement content with a second time slot between a second start time and a second end time, the second time slot nested within the first time slot of the first advertisement content; and cause the splicer to splice the second advertisement content into the first advertisement content so as to divide frames of the first advertisement content into temporally non-contiguous portions.  
However, in an analogous art, White discloses: use information in a retrieved first advertisement content to selectively retrieve second advertisement content from at least one database, and to associate the second advertisement content with a second time slot between a second start time and a second end time, the second time slot nested within the first time slot of the first advertisement content; and cause a splicer to splice the second advertisement content into the first advertisement content so as to divide frames of the first advertisement content into temporally non-contiguous portions ([0045]-[0046], [0060]-[0061] – server 160 causes a portion of a first advertisement to be replaced with a second advertisement, causing frames of the first advertisement to be divided into non-contiguous portions.  Information in the first advertisement is used to determine which portions to replace and to selectively retrieve substitute or edited versions of the objectionable advertisement portion.  Because the temporal location of the splice is determined based on the content of the first advertisement, the information retrieved therefrom is used to associate the timing of the spliced second advertisement).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the splicer of AAPA with the functionality of the server 160 of White.  The motivation for this modification would have been to ensure that the advertisement does not contain content that a viewer might find objectionable (see White [0004] and [0009]).

As to claim 22 see rejection of claim 21.  White further discloses that the second time slot is nested at a location specified in the first advertisement content ([0045] – nesting location is based on the content of the advertisement, thus is specified in the first advertisement content).

As to claim 2 AAPA discloses an encoder operable to encode output data from the splicer (Fig. 2: 210).  

As to claim 3 AAPA discloses that the encoder is operable to encode the output data as an MPEG transport stream ([0037]).  

As to claim 5 AAPA discloses that the encoder is operable to encode the output data as an adaptive bitrate linear stream ([0037]).  

Claims 4, 6, and 7 recite that the processing device and splicer are a unitary device.  The combination of AAPA and White fails to explicitly disclose this.  However, official notice is taken that, at the time the invention was effectively filed, this was well known in the art.  For example, it was widely practiced to implement the various processing components of a video server as a unitary device such as a processor, where individual components or modules are carried out in software.  Therefore it would have been obvious to the skilled artisan at the time the invention was effectively filed to modify the system of AAPA and White by implementing the individual components as software modules carried out by a unitary processor, as recited in claims 4, 6, and 7.  The rationale for this modification would have been to simplify implementation of the system.

As to claims 9-10 and 12 see rejection of claims 2-3 and 5, respectively.  Claim 8 is rejected under the same grounds as claim 1, and the subject matter of claims 9-14 corresponds to that recited in claims 2-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423